UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-53705 COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2, Canyon Lake, Texas 78133 (Address of principal executive offices) (Zip code) (830) 964-3838 (Registrant's telephone number, including area code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes  No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§323.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files). oYes  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check is a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).  Yes x No The number of shares outstanding of each of the issuer's classes of common stock, as of October 26, 2010, was 129,506,113 shares of Common Stock, $0.0001 par value. COPSYNC, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX PART I – FINANCIAL INFORMATION 3 Item 1 – Financial Statements 3 Item 2 – Management’s Discussion And Analysis Of Financial Condition and Results of Operations 21 Item 3 – Quantitative and Qualitative Disclosures About Market Risks 24 Item 4 – Controls and Procedures 24 PART II – OTHER INFORMATION 25 Item 1 – Legal Proceedings 25 Item 1A – Risk Factors 25 Item 2 – Unregistered Sales of Equity Securities 25 Item 3 – Defaults Upon Senior Securities 25 Item 4 – (Removed and Reserved) 25 Item 5 – Other Information 25 Item 6 – Exhibits 26 SIGNATURES 27 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements COPSYNC, INC. Consolidated Balance Sheets ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Total Current Assets PROPERTY AND EQUIPMENT Computer hardware Computer software Fleet vehicles Furniture and fixtures Total Property and Equipment Less: Accumulated Depreciation ) ) Net Property and Equipment OTHER ASSETS Software development costs, net Debt issuance costs, net Investments Lease security deposit Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 COPSYNC, INC. Consolidated Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' EQUITY September 30, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued settlement costs - Preferred stock dividends payable Deferred revenues on hardware, installation, andlicensing contracts, current portion, net of deferred costs Convertible notes payable, current portion Notes payable, current portion Total Current Liabilities LONG-TERM LIABILITIES Deferred revenues on hardware, installation, and licensing contracts Convertible notes payable,net of note discount of$20,838 and $46,041, respectively Notes payable Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Series A Preferred stock, par value $0.0001 per share, 100,000 shares authorized; 100,000 shares issued and outstanding, respectively 10 10 Series B Preferred stock, par value $0.0001 per share, 400,000 shares authorized; 375,000 and 362,500 shares issued and outstanding, respectively 37 36 Common stock, par value $0.0001 per share, 500,000,000 shares authorized; 127,347,782 and 126,086,967 shares issued and outstanding, respectively Common stock to be issued, 1,068,756 and 130,885 shares, respectively Common stock warrants to be issued, 1,500,000 and zero stock warrants, respectively - Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 COPSYNC, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES Hardware, installation and other revenues $ License fee revenues Total Revenues COST OF REVENUES Hardware and other costs Amortization of capitalized licensing costs Total Cost of Revenues GROSS PROFIT (LOSS) ) ) OPERATING EXPENSES Depreciation and amortization Professional fees Salaries and wages Rent Other general and administrative Total Operating Expenses LOSS BEFORE OTHER INCOME (EXPENSE) OTHER INCOME (EXPENSE) Interest income 14 Induced conversion expense - - ) - Loss on asset disposals ) ) Gain on settlement of debt - - Interest expense ) Total Other Income (Expense) ) ) NET LOSS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) Series B preferred stock dividend ) - ) - Beneficial conversion feature on Series B preferred - - ) - NET LOSS APPLICABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) LOSS PER COMMON SHARE - BASIC AND FULLY DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMONSHARES OUTSTANDING - BASIC AND FULLY DILUTED The accompanying notes are an integral part of these consolidated financial statements. 5 COPSYNC, INC. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Beneficial conversion feature - Amortization of note discount - Induced conversion expense - Additional expense for granting of warrants and options Common stock to be issued for services rendered Capital contributed through services rendered - Gain on settlement of debt ) - Change in operating assets and liabilities: Accounts receivable ) ) Debt issuance costs ) Prepaid expenses ) - Deferred revenues ) Accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Software development costs ) ) Purchases of property and equipment ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on notes payable ) ) Proceeds received on notes and convertible notes Issuance of common stock for cash, net of offering costs Proceeds from common stock to be issued - Issuance of series B preferred shares for cash - Net Cash Provided by Financing Activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 COPSYNC, INC. Consolidated Statements of Cash Flows (Continued) (Unaudited) For the Nine Months Ended September 30, SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ Cash paid for taxes $
